DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-12 are withdrawn; claims 1-8 and 13-15 are pending. 

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.
Applicant argues, Jeon does not teach a front-end system where user's make a request to connect to a target wireless access point, and Jeon does not teach establishing a connection to that target wireless access point through a wireless routing device. Therefore, Jeon fails to teach the limitation of "sending... by a user in an application of a user equipment, a connection request to the wireless routing device corresponding to the target wireless access point... to establish a connection to the target wireless access point".
In response, In response, Jeon discloses in figure 2, a system comprises mobile stations, mobile relay station, serving base station and a target base station. The MS sending a bandwidth request message comprising security authentication information of the MS to the MRS, and subsequently via the MRS with authentication, the MS established connection with the target BS, hence Jeon teaches the claim limitation of "sending... by a user in an application of a user equipment, a connection request to the wireless routing device corresponding to the target wireless access point... to establish 
In regards to claim 2,
Applicant argues, because Redding teaches an app for authentication of a mobile device with a router and not an app on a user equipment for establishing a target wireless access point through a wireless routing device.
In response, although Jeon does not explicitly disclose by a user in an application of the user equipment. However, it would have been obvious and well known in the art that Jeon system of Figure 2, if not inherently it is at least obvious the system is being operated by a system of hardware and software in order to carry out the functions of interactions among all the components including mobile stations, mobile 
In regards to claim 3,
Applicant argues, because Redding teaches an app for authentication of a mobile device with a router and not an app on a user equipment for establishing a target wireless access point through a wireless routing device and not a sending a connection request to the target wireless access point where the connection request comprises connection authentication information generated based on all or a part of the service data information. 
In response, although Jeon does not explicitly disclose by a user in an application of the user equipment. However, it would have been obvious and well known in the art that Jeon system of Figure 2, if not inherently it is at least obvious the system is being operated by a system of hardware and software in order to carry out the functions of interactions among all the components including mobile stations, mobile relay station, serving base station and a target base station, therefore by a user in an application of the user equipment. Further, as Redding teaches a mobile device may 
In regards to claims 4,
Applicant argues, Jeon and Redding fail to teach the limitation of "preprocessing all or a part of the service data information for communication between the user equipment and the target wireless access point to obtain the additional identification information" when the operation of establishing the connection to the target wireless access point by the user in the application of the user equipment is performed, because neither Jeon nor Redding perform this step.
In response, In response, although Jeon does not explicitly disclose by a user in an application of the user equipment. However, it would have been obvious and well known in the art that Jeon system of Figure 2, if not inherently it is at least obvious the system is being operated by a system of hardware and software in order to carry out the functions of interactions among all the components including mobile stations, mobile relay station, serving base station and a target base station, therefore by a user in an application of the user equipment. Further, as Redding teaches a mobile device may include a core client module 115 that may be software, instructions, routines, applications, the mobile device may prompt the user to install the app, and after 
Claims 5 and 14,
Applicant argues, because Redding teaches an app for authentication of a mobile device with a router and not an app on a user equipment for establishing a target wireless access point through a wireless routing device and thus fails to teach the limitation of "preprocessing all or a part of the service data information for communication between the user equipment and the target wireless access point to obtain the additional identification information".
In response, although Jeon does not explicitly disclose by a user in an application of the user equipment. However, it would have been obvious and well known in the art that Jeon system of Figure 2, if not inherently it is at least obvious the system is being operated by a system of hardware and software in order to carry out the functions of interactions among all the components including mobile stations, mobile relay station, serving base station and a target base station, therefore by a user in an application of the user equipment. Further, as Redding teaches a mobile device may include a core client module 115 that may be software, instructions, routines, applications, the mobile device may prompt the user to install the app, and after installation, may automatically launch the app. The app may step the user through an initial authentication with the router, therefore it would have been obvious to a skilled 
Applicant argues, Son fails to teach the step of "obtaining the service data information for communication between the user equipment and the target wireless access point when the operation of establishing the connection to the target wireless access point by the user in the application of the user equipment is obtained."
In response, Jeon discloses in Figure 2, at 205 HO response pre-allocated CID of MSs) that reads on the claimed limitation. 
In regards to claim 14,
Applicant argues, because the Examiner modified Jeon with Redding to teach the limitation of "the operation of establishing the connection to the target wireless access point by the user in the application of the user equipment," neither Son nor Redding teach the limitation, and Redding fails to teach an app on a user equipment for establishing a target wireless access point through a wireless routing device.
In response, although Jeon does not explicitly disclose by a user in an application of the user equipment. However, it would have been obvious and well known in the art that Jeon system of Figure 2, if not inherently it is at least obvious the system is being operated by a system of hardware and software in order to carry out the functions of interactions among all the components including mobile stations, mobile relay station, serving base station and a target base station, therefore by a user in an application of the user equipment. Further, as Redding teaches a mobile device may include a core client module 115 that may be software, instructions, routines, 
Regarding Claim 1,
Applicant argues, Examiner's rationale of obtaining "a mobile device using an appropriate application(s) to perform network connectivity including any other function such as authentication and the likes thereby improving device functionality" is not proper for combining Jeon with Redding, because the handover process is not a function or operation that one of ordinary skill in the art would delegate to a user and a user application on a user equipment.
In response, although Jeon does not explicitly disclose by a user in an application of the user equipment. However, it would have been obvious and well known in the art that Jeon system of Figure 2, if not inherently it is at least obvious the system is being operated by a system of hardware and software in order to carry out the functions of interactions among all the components including mobile stations, mobile relay station, serving base station and a target base station, therefore by a user in an application of the user equipment. Further, as Redding teaches a mobile device may include a core client module 115 that may be software, instructions, routines, applications, the mobile device may prompt the user to install the app, and after installation, may automatically launch the app. The app may step the user through an 
Applicant argues, Suggested combination of Jeon and Redding would require a substantial reconstruction and redesign of the elements shown in Jeon as well as a change in the basic principle under which Jeon's wireless communication system was designed to operate. MPEP 2143.01(VI).
In response, although Jeon does not explicitly disclose by a user in an application of the user equipment. However, it would have been obvious and well known in the art that Jeon system of Figure 2, if not inherently it is at least obvious the system is being operated by a system of hardware and software in order to carry out the functions of interactions among all the components including mobile stations, mobile relay station, serving base station and a target base station, therefore by a user in an application of the user equipment. Further, as Redding teaches a mobile device may include a core client module 115 that may be software, instructions, routines, applications, the mobile device may prompt the user to install the app, and after installation, may automatically launch the app. The app may step the user through an 
Applicant argues, Since Jeon modified to incorporate the front-end system of a user application of the mobile device of Redding would change the principle operation of Jeon's back-end system of handover preparation and execution procedure to reduce handover delays, as shown above, and since Jeon modified to incorporate a user application installed on a mobile device of Redding to enable the mobile device and user to provision devices (as a front- end system). 
In response, although Jeon does not explicitly disclose by a user in an application of the user equipment. However, it would have been obvious and well known in the art that Jeon system of Figure 2, if not inherently it is at least obvious the system is being operated by a system of hardware and software in order to carry out the functions of interactions among all the components including mobile stations, mobile relay station, serving base station and a target base station, therefore by a user in an application of the user equipment. Further, as Redding teaches a mobile device may include a core client module 115 that may be software, instructions, routines, applications, the mobile device may prompt the user to install the app, and after installation, may automatically launch the app. The app may step the user through an initial authentication with the router, therefore it would have been obvious to a skilled artisan in the art to recognize and to adapt the teaching to include an application in a . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al., US 2011/0134887 in view of Redding et al., US 2014/0370879. 
Claim 1, Jeon discloses ([fig 2]) a method for establishing a connection to a wireless access point at a user equipment, wherein the method comprising:  
5sending ([0045] In step 221, the MSs 200 send a bandwidth request), based on an operation of establishing a connection to a target wireless access point ([fig 2] @219, UL grant), a connection request to a wireless routing device corresponding to the target wireless access point ([fig 2] MRS 210, Target BS 230, [0045] In step 221, the MSs 200 
10receiving connection success information sent by the wireless routing device after authentication of the connection request succeeds ([fig 2] [0051] In step 233, the MRS 210 sends a ranging response RNG-RSP with CMAC message including the information CMAC required for the security authentication of the target BS 230 and the uplink resource allocation information UL-MAP for sending the data of the corresponding MSs 200, to the MSs 200, [0053] Next, the MRS 210 forwards the MAC PDUs & UL Data received from the MSs 200 in step 239 to the target BS 230 in step 241, and forwards the DL-Data received in step 237 to the MSs 200 in step 243.  Thus, the connection set-up procedure is finished).  
But does not explicitly disclose, 
by a user in an application of the user equipment.
However, as Redding discloses by a user in an application of the user equipment ([fig 6] [0149] The mobile proximity broadcast receiver 138 may include a core client module 115 that may be software, instructions, routines, applications, [0347] mobile device 138 may prompt the user to install the app, and after installation, may 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jeon invention with Redding invention to include the claimed limitation(s) so as to mobile device to use appropriate application(s) to perform network connectivity including any other function such as authentication and the likes thereby improving device functionality. 
Claim 2, Jeon as modified discloses the method according to claim 1, wherein, the step of sending, based on the operation of establishing the connection to the target wireless access point by the user in the application of the user equipment, the connection request to the wireless routing device 15corresponding to the target wireless access point, comprises: 
generating the connection authentication information (Jeon [0051] The MSs 200 performs the security authentication to determine whether the security authentication information CMAC of the target BS 230 is valid or not in step 235.  Hence, the network re-entry procedure is finished) based on a service data information for communication between the user equipment and the target wireless access point when the operation of establishing the connection to the target wireless access point by the user in the application of the user equipment is obtained (Jeon [0051] In step 233, the MRS 210 sends a ranging response RNG-RSP with CMAC message including the information CMAC required for the security authentication of the target BS 230 and the uplink resource allocation information UL-MAP for sending the data of the corresponding MSs 200, to the MSs 200); and  

Claim 3, Jeon as modified discloses the method according to claim 1, wherein, the connection authentication information comprises service data information for communication between the user 25equipment and the target wireless access point and additional identification information generated (Redding [0060] radio to transmit broadcast messages that include a secured, unique identifier.  Wireless identity transmitters, [0079] The central server may authenticate the identity of the proximity broadcast receiver based on data within sighting messages, such as a device identifier that matches an identity stored within a profile on the central server) based on all or a part of the service data information (Jeon [0045] In step 221, the MSs 200 send a bandwidth request BW REQ Generic MAC Header (GMH) with CMAC message including the information CMAC required for its security authentication to the MRS 210 using the CID pre-allocated by the target BS 230).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jeon invention with Redding invention to include the claimed limitation(s) so as to mobile device is able to use its own identification for authentication with a network thereby improving system security. 

preprocessing all or a part of the service data information for communication between 5the user equipment and the target wireless access point (Jeon [fig 2] @211 pre-allocated CID of MSs) to obtain the additional identification information (Jeon [fig 2] at 203 MAC address of MSs, RS authorization key) when the operation of establishing the connection to the target wireless access point by the user in the application of the user equipment is obtained (Jeon [fig 2] [0051] In step 233, the MRS 210 sends a ranging response RNG-RSP with CMAC message including the information CMAC required for the security authentication of the target BS 230 and the uplink resource allocation information UL-MAP for sending the data of the corresponding MSs 200, to the MSs 200, [0053] Next, the MRS 210 forwards the MAC PDUs & UL Data received from the MSs 200 in step 239 to the target BS 230 in step 241, and forwards the DL-Data received in step 237 to the MSs 200 in step 243.  Thus, the connection set-up procedure is finished); 
generating the connection authentication information (Jeon [fig 2] [0051] at 233, MSs 200 performs the security authentication to determine whether the security authentication information CMAC of the target BS 230 is valid), wherein the connection authentication information comprises the service data information and the additional 10identification information (Jeon [fig 2] [0051] at 233, MSs 200 performs the security 
sending the connection request to the wireless routing device corresponding to the target wireless access point (Jeon [fig 2] MRS 210, Target BS 230, [0045] In step 221, the MSs 200 send a bandwidth request BW REQ Generic MAC Header (GMH) with CMAC message including the information CMAC required for its security authentication to the MRS 210 using the CID pre-allocated by the target BS 230), wherein the connection request comprises the connection authentication information (Jeon [0045] In step 221, the MSs 200 send a bandwidth request BW REQ Generic MAC Header (GMH) with CMAC message including the information CMAC required for its security authentication to the MRS 210 using the CID pre-allocated by the target BS 230). 
25Claim 6, Jeon as modified discloses the method according to claim 3, wherein, the service data information comprises at least one of the following: 
user equipment identification information of the user equipment (Jeon [fig 2] at 203 MAC address of MSs, at 207 MAC address of MSs);  
40routing device identification information of the wireless routing device; 
time information corresponding to the operation of establishing the connection to the target wireless access point; 
protocol version information for communication between the user equipment and the 5wireless access point; or 
user identification information of the user in the application of the user equipment.  

sending ([0045] In step 221, the MSs 200 send a bandwidth request), based on an operation of establishing a connection to a target wireless access point ([fig 2] @219, UL grant), a connection request to the wireless routing device corresponding to the target wireless access point ([fig 2] MRS 210, Target BS 230, [0045] In step 221, the MSs 200 send a bandwidth request BW REQ Generic MAC Header (GMH) with CMAC message including the information CMAC required for its security authentication to the MRS 210 using the CID pre-allocated by the target BS 230); 
receiving the connection request about the target wireless access point sent by the user 10equipment ([0045] In step 221, the MSs 200 send a bandwidth request to the MRS), wherein the connection request comprises connection authentication information generated by the user equipment ([0045] In step 221, the MSs 200 send a bandwidth request BW REQ Generic MAC Header (GMH) with CMAC message including the information CMAC required for its security authentication to the MRS 210 using the CID pre-allocated by the target BS 230); 
performing authentication on the connection request based on the connection authentication information ([fig 2] @223 [0047] the MRS 210 sends a ranging code HO Ranging code message including a contention based ranging code to the target BS 230.  In step 225, the target BS 230 sends a ranging response RNG-RSP with UL_Grant via UL-MAP message including the uplink resource allocation information UL-MAP for sending the subsequent ranging request message and synchronization acquisition 
accepting the connection request ([fig 2] @231, [0050] the target BS 230 sends a ranging response RNG-RSP with CMAC message including the response informing of the completion of the authorization procedure for the MRS 210 and the information CMAC required for the security authentication of the target BS 230 to the MRS 210) and returning connection success information to the 15user equipment when authentication of the connection request succeeds ([fig 2] [0051] In step 233, the MRS 210 sends a ranging response RNG-RSP with CMAC message including the information CMAC required for the security authentication of the target BS 230 and the uplink resource allocation information UL-MAP for sending the data of the corresponding MSs 200, to the MSs 200).  
But does not explicitly disclose, 
by a user in an application of the user equipment.
However, as Redding discloses by a user in an application of the user equipment ([fig 6] [0149] The mobile proximity broadcast receiver 138 may include a core client module 115 that may be software, instructions, routines, applications, [0347] mobile device 138 may prompt the user to install the app, and after installation, may automatically launch the app. The app may step the user through an initial authentication with the router).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jeon invention with Redding invention to include the claimed limitation(s) so as to mobile device to use 
Claim 8, Jeon as modified discloses the method according to claim 7, wherein, the step of performing authentication on the connection request based on the connection authentication information, comprises: 
sending the connection authentication information to a corresponding network device (Jeon [fig 2] @223, [0047] MRS 210 sends a ranging code HO Ranging code message including a contention based ranging code to the target BS 230); and 
20receiving authentication result information returned by the network device (Jeon [fig 2] @231 [0050] the target BS 230 sends a ranging response RNG-RSP with CMAC message including the response informing of the completion of the authorization procedure for the MRS 210).  
25 Claim 13, Jeon as modified discloses the method according to claim 4, wherein the service data information comprises at least one of the following: 
user equipment identification information of the user equipment (Jeon [fig 2] at 203 MAC address of MSs, at 207 MAC address of MSs);  
42routing device identification information of the wireless routing device; 
time information corresponding to the operation of establishing the connection to the target wireless access point; 
protocol version information for communication between the user equipment and the 5wireless access point; or 
user identification information of the user in the application of the user equipment.  
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al., US 2011/0134887 and Redding et al., US 2014/0370879 in view of Son et al., US 2006/0239265.  
Claim 5, Jeon as modified discloses the method according to claim 4, wherein, the step of preprocessing all or a part of 15the service data information for communication between the user equipment and the target wireless access point to obtain the additional identification information when the operation of establishing the connection to the target wireless access point by the user in the application of the user equipment is obtained, comprises: 
obtaining the service data information for communication between the user equipment 20and the target wireless access point when the operation of establishing the connection to the target wireless access point by the user in the application of the user equipment is obtained (Jeon [fig 2] at 205 HO response pre-allocated CID of MSs); 
but Jeon and Redding invention is silent on, 
encoding the service data information; and 
preprocessing all or a part of encoded service data information to obtain the additional identification information. 
However, as Son discloses encoding the service data information ([fig 4] [0087] MS 400 transmits a DSA_REQ message to the BS 450 to request MBS connection setup in step 411. The connection request information is included in a TLV Encoded Information field of the DSA_REQ message); and 
preprocessing all or a part of encoded service data information ([0087] The connection request information is included in a TLV Encoded Information field of the 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jeon and Redding invention with Son invention to include the claimed limitation(s) so as to allow mobile device to receive multiple broadcasts thru the service connection. 
Claim 14, Jeon as modified discloses the method according to claim 5, wherein the service data information comprises at least one of the following: 
user equipment identification information of the user equipment (Jeon [fig 2] at 203 MAC address of MSs, at 207 MAC address of MSs);  
10routing device identification information of the wireless routing device; 
time information corresponding to the operation of establishing the connection to the target wireless access point; 
protocol version information for communication between the user equipment and the wireless access point; or  
15user identification information of the user in the application of the user equipment.

Allowable Subject Matter
Claim 15 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DINH NGUYEN/Primary Examiner, Art Unit 2647